307 S.W.3d 711 (2010)
James W. TORACK, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93357.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
James W. Torack appeals from the motion court's Findings of Fact and Conclusions of Law and Judgment denying his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for Evidentiary Hearing (PCR Motion), alleging he received ineffective assistance from his plea counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court's denial of the PCR Motion is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the *712 judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).